DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 09 October 2020. 
Claims 4, 6, 10, and 12 were amended 09 October 2020. 
Claims 4-25 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 4-25 are drawn to a system and method which are statutory categories of invention (Step 1: YES). 
Independent claims 4 and 10 recite present on the electronic display a first user interface screen showing a number of workflow types differentiated at least in part by the kind of vehicle in which a completed compounded pharmaceutical is to be delivered the first user interface screen enabling selection of one of the compounding workflow types, receive from a user a selection of one of the workflow types; present on the electronic display a second user interface 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and other scheduling users. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “processor”, “electronic display”, “memory”, “delivery vehicle”, and “compounding robot”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, 2 and 
Paragraph 6, where “[0006] According to another aspect, a system for pharmaceutical compounding comprises a processor, an electronic display, and memory. The memory holds instructions that, when executed by the processor, cause the system to present on the electronic display a number of workflow types differentiated at least in part by the kind of vehicle in which a completed compounded pharmaceutical is to be delivered, and receive from a user a selection of one of the workflow types.”
Paragraph 57, where “[0057] For example, to perform the compounding task illustrated in FIG. 2, pharmacy server 101 transmits detailed sequential instructions to compounding assistance device 201, which then leads the user through the steps required to formulate the specific medication in the specific dose required, for delivery in the specific delivery vehicle.”
Paragraph 70, where “[0070] While the above example was shown in the context of compounding workstation 102a, a similar process may be followed for compounding using a robotic compounder such as robotic compounder 103 shown in FIG. 1. A robotic compounder is a machine, usually enclosed, that uses a robotic mechanism to handle vials, syringes, bags, and the like to prepare compounded medications.” 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an Step 2B: NO). 
Dependent claims 5-9 and 11-25 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkes (US 2004/0078231 A1).

CLAIM 4-
Wilkes teaches the limitations of: 
A system for pharmaceutical compounding, comprising: a processor; an electronic display; and memory holding instructions that, when executed by the processor, cause the system to
present on the electronic display a first user interface screen showing a number of workflow types differentiated at least in part by the kind of vehicle in which a completed compounded pharmaceutical is to be delivered the first user interface screen enabling selection of one of the compounding workflow types; (In an embodiment, the treatment location 106 can include a treatment bed 106a, an infusion pump 120, and medical treatment cart 132. In FIG. 7, a clinician 116 and a patient 112 are shown in the treatment location 106. Medi­cation 124 can be of a type that is administered using an infusion pump 120. Medication 124 can also be of a type that is administered without using an infusion pump. The medi­cation can be stored in medication storage areas 132a of medical treatment cart 132. The clinician 116 uses a digital assistant 118 in the process of administering medication 124 to the patient 112. (para [0172])) and Figure 50 shows the order workflow information on a first user interface screen that can select a type of lab (i.e., a type of workflow for the order)
receive from a user a selection of one of the workflow types; (The infusion system 210 can also allow additional infusion order subtypes 560a based on the previously men­tioned infusion order types. Additional infusion order sub­types 560a can include, but are not limited to, TPN infusion orders, chemotherapy continuous infusion orders, piggyback infusion orders, and large volume parenteral infusion orders. The infusion order subtypes can be accessed from different parts of the infusion system 210 allowing sorting and filtering of infusion orders according to the subtypes. A special label format for each infusion order subtype can also be defined to further customize infusion order subtype orders and associated pharmacy workflow.  (para [0255]))
present on the electronic display a second user interface screen reached after receipt of the selection of a respective one of the compounding workflow types on the first user interface screen (Figures 24-25 show a different user interface screen from the first in which a return receipt may be checked to indicate in the message that a response is required regarding the workflow (i.e, consultation request or narcotics signature required shown on Figure 23)), the second user interface screen showing a number of options applicable to compounding a pharmaceutical on the selected device type into the delivery vehicle of the selected workflow type; (In an embodiment, the patient care system 100 can include a variety of identifiers such as, but not limited to, personnel, equipment, and medication identifiers. In FIG. 7, the clinician 116 can have a clinician badge 116a identifier, the patient 112 can have a wristband 112a identifier, the infusion pump 120 can have an infusion pump ID 120d identifier, and the medication 124 can have a medication label 124a identifier. Clinician badge 116a, wristband 112a, infusion pump ID 120d, and medication label 124a include information to identify the personnel, equipment, or medi­cation they are associated with. The identifiers can also have additional information. For example, the medication label 124a can include information regarding the intended recipi­ent of the medication 124, operating parameters for infusion pump 120, and information regarding the lot number and expiration of medication 124.  (para [0178])) and Figures 22-24 shows different authorization orders that require attention for different workflows, paragraph 255 wherein it is known in the art that different medications have different subsets of delivery options
receive from the user selections of one or more of the options (To save orders to the patient's order profile, click Save from the Selected/Current Orders List on the right side of the Order Entry screen. New orders will be saved to the order profile as will modifications to orders. At this point, the orders will be screened for irregularities. If any irregularities are detected with any prescribed drug, a Medication Alert screen automatically appears (See FIG. 51). All Medical Check Flags/ Alerts can be printed or specific Medical Alerts can be printed.  (para [0421]))
 and automatically construct a workflow for compounding a pharmaceutical into the delivery vehicle of the selected workflow type, in accordance with the selected options(It is possible to exclude certain drug orders of a selected group action from the right side of the Drug Therapy Alterations screen, e.g., Renew All Active, from being changed. The No Change function is used in such a case. Before saving, click on the button that is currently showing one of the four other choices of a modified order, e.g., DIC, Hold, Renew or Resume, in the Options column of the Drug Therapy Alterations screen and change the option button to No Change. This will ensure that no change will occur to the selected drug order(s).  (para [0439])) wherein the constructed workflow is shown on the second user interface screen, and is depicted with at least one placeholder for the insertion of at least one ingredient needed for the workflow (Figure 60 shows what interval of timing requirements is needed for the workflow for the intervals of care and which can indicate that an ingredient (i.e., procedure) is needed for the workflow (paragraph 450) and these workflows show up on Figures 24-26)


CLAIM 5-
Wilkes teaches the limitations of Claim 4. Regarding claim 5, Wilkes further teaches: 
present on the electronic display a number of compounding device types; and receive from the user a selection of one of the compounding device types; (The patient care system 100 also allows computer programs and database tables to perform numerous ordering tasks. For example, schedules of clinician order activities and procedures may be created and provided for access by a user. Access to the orders, however, may be restricted based on the level of authorization provided to a particular care provider. Additionally, orders or components of orders may be created and mapped or linked to structured clinical documentation data elements, groups and/or sets. For example, items (such as medications, supplies or equipment) which may be part of an order may be mapped to structured clinical documentation elements, groups and/or sets. 
and wherein the workflow is tailored to the selected device type (Within the system 100, relationships (i.e., parent/ child relationships) are created to define how orders that are entered into the system 100, for example by a doctor, translate into the detailed workflow required of the care provider. In such a system, a definition screen may be provided. The definition screen may be invoked by a variety of means, such as a menu item or button, including a "workflow mapping" button.  (para [0160]))

CLAIM 6-
Wilkes teaches the limitations of Claim 4. Regarding claim 5, Wilkes further teaches: 
The system of claim 4, and the instructions further cause the system to: receive from the user a specification of a particular pharmaceutical to be compounded according to the constructed workflow; (various alterations can be made from the Drug Therapy Alteration window. For example, Modify allows the modification of active, discontinued or expired orders. Selecting Modify brings up the Rx Dose Utility allowing for desired changes to be made (para [0434]))
automatically construct a compounding protocol from the constructed workflow by inserting information about the particular pharmaceutical into the constructed workflow;
and store the compounding protocol in a protocol database (According to a facility's rules involving data element, group, set, and patient service level, the clinician can be permitted access to the copy-forward functionality to copy existing results, e.g., previously recorded results, into the current clinical docu­mentation. The clinician may edit the copied results before storing into memory.  (para [0108]))

CLAIM 7-
Wilkes teaches the limitations of Claim 6. Regarding claim 7, Wilkes further teaches: 
The system of claim 6, further comprising a compounding assistance device, wherein the instructions further cause the system to transmit the compounding protocol to the compounding assistance device, (The infusion system 210 can also provide for displaying reference information pertinent to the needs of each speciality unit within the healthcare facility. Drug information is viewable on the electronic device, such as a personal digital assistant, in addition to speciality unit poli­cies and procedures. Protocols and standard orders can be configured to provide messages based on patient condition. In an embodiment, for example, sliding scale protocols are configured to alert the clinician of a new blood glucose resultand to titrate the insulin infusion by a determined number of milliliters based on the sliding scale protocol.  (para [0154]))
and wherein the compounding assistance device leads a user of the compounding assistance device through a compounding task according to the compounding protocol, using a series of prompts displayed on a screen of the compounding assistance device. (Moreover, through configured rules, messages are sent alerting the nurse of particular infusions as they relate to the patient's condition. In an embodiment, for example, a message is generated when a patient receiving a nephrotoxic infusion has an increase in BUN and Creatinine. Addition­ally, protocols can be configured to generate messages when certain infusions are titrated. In an embodiment, for example, 

CLAIM 8-
Wilkes teaches the limitations of Claim 6. Regarding claim 8, Wilkes further teaches: 
The system of claim 6, further comprising a compounding robot, wherein the instructions further cause the system to transmit the compounding protocol to the compounding robot (Next, the medication 124 container is transported to the treatment location 106 or remotely from the healthcare facility. The medication 124 can then be administered to the patient 112 in a variety of ways known in the art including orally and through an infusion pump 120. If the medication 124 is administered orally, the clinician 116 can communi­cate via the digital assistant 118 and/or the medical cart 132. The medical cart 132 is computerized and generally has a keyboard (not shown), a display 132b, and other input/ output devices such as a bar code scanner (not shown). (para [0176]));  wherein the robot in the specification acts as a computerized medication carrier  (para [0070 of spec)
and wherein the compounding robot compounds the particular pharmaceutical into the delivery vehicle of the selected workflow type in accordance with the compounding protocol. (An example of a general-purpose computer that can implement the infusion system 210 of the present invention is shown in FIG. 8. The infusion system 210 can reside in, or have various portions residing in, any computer such as, but not limited to, pharmacy computer 104, central system 108, medication treatment cart 132, and digital assistant 118. Therefore, the computer 200 of FIG. 8 is representative of any computer in which the infusion system 210 resides or partially resides (para [0181]))

CLAIM 9-
Wilkes teaches the limitations of Claim 4. Regarding claim 9, Wilkes further teaches: 
accept from the user a specification of an instructional message to be inserted into the workflow; and insert the instructional message into the workflow. (the inventory used to prepare the infusion order and billing the patient for the infusion order-inventory and billing 518; seventh, modifying the infusion order-modifications 514.; and eight, providing messages to various personnel and sub-systems regarding the progress of the infusion order, infusion, messages for assisting in ensuring that the right medication is efficiently prepared and provided to the right patient, in the right dose and at the right time, or the like-messages 520. Modifications 514 can include stop­ping the order-stop order 516-based on information pro­vided by the transfer interface 310. (para [0219]))

CLAIMS 10-12-
Claim 10 is significantly similar to claim 4 and is rejected upon the same prior art as claim 4. Claim 11 is significantly similar to claim 6 and is rejected upon the same prior art as claim 6. Claim 12 is significantly similar to claim 5 and is rejected upon the same prior art as claim 5.

CLAIM 13-
Wilkes teaches the limitations of Claim 12. Regarding claim 13, Wilkes further teaches: 
The method of claim 12, further comprising: receiving an order for preparation of the particular pharmaceutical; (In an embodiment, FIG. 11 can be viewed as first preparing the patient care system 100 for receiving infusion orders-setting system 
and transmitting the compounding protocol via an electronic network to a compounding device of the selected device type. (third, preparing the infusion order-preparation 506; fourth, authorizing the infusion order-pharmacy and physician authorization 508 and 510; fifth, administering the infusion order-medication administration 512; sixth, accounting for and replenishing the inventory used to prepare the infusion order and billing the patient for the infusion order-inventory and billing 518; seventh, modifying the infusion order-modifications 514.; (para [0219])) wherein the selected device type is that of the infusion pump as it is an infusion order

CLAIM 14-
Claim 14 is significantly similar to claim 7 and is rejected upon the same prior art as claim 7.

CLAIM 15-
Wilkes teaches the limitations of Claim 14. Regarding claim 15, Wilkes further teaches: 
The method of claim 14, further comprising requiring that the result of at least a portion of the compounding task be approved by a second person other than the user. (In prescription authorization module 308, the patient care system 100 determines whether the clinician 116 has the authority to independently modify an infusion order. The clinician 116 can be recognized by the patient care system 100 as having the authority to independently modify certain portions of the order. If the clinician 116 does not have the authority to independently modify the order, a pharmacist or physician can be requested to approve the modification entered by the clinician 116.  (para [0209]))

CLAIM 16-
Wilkes teaches the limitations of Claim 14. Regarding claim 16, Wilkes further teaches: 
transmitting data from the compounding assistance device to the second person at a remote location and receiving approval from the second person from the remote location. (If desired, and as will be appreciated by those having skill in the art, other alarms and alerts related to the infusion pump can be made available on the electronic computing devices remotely located from the infusion pump. Pertinent information can be displayed on the elec­tronic computing devices, thus saving the nurse time and steps in resolving the problem. As indicated above, when a pump alarms or alerts, the clinician can view patient infor­mation, drug order, and alarm or alert message on the personal digital assistant, and gather necessary items before going to the patient room to physically correct the alarm or alert condition.  (para [0146]))

CLAIM 17-
Claim 17 is significantly similar to claim 8 and is rejected upon the same prior art as claim 8.

CLAIM 18-
Wilkes teaches the limitations of Claim 10. Regarding claim 18, Wilkes further teaches: 
The method of claim 10, wherein one of the options specifies a technique for documenting a dosage verification of the particular pharmaceutical used in a compounding task (Infusion system 210 provides alerts, alarms, messages, and reminders such as, but not limited to, lab value, out of range, and missed dose. As part of the verifi­cation of the right dosage, the system can also provide verification of the settings of an infusion pump. (para [0139]))

CLAIM 19-
Wilkes teaches the limitations of Claim 18. Regarding claim 19, Wilkes further teaches:
The method of claim 18, wherein only options for the technique for documenting the dosage verification are presented that are compatible with the delivery vehicle of the selected workflow type and with any intermediate containers used on the compounding task. (The infusion system 210 can assist the clinician 116 in capturing all changes in flow rate as the changes are occurring. The clinician 116 can change the flow rate as called for in the order, such as to decrease a morphine infusion flow rate from 4 ml to 2 ml. Though the infusion system 210 may recognize the change as a new order, the infusion system 210 may be configured to avoid duplication so that the modified order does not result in the generation of a new bag.  (para [0297])) and (A flow rate modification 1002b corresponds in real time with the asso­ciated pharmacy's infusion schedule 704 to ensure just-in­time inventory management of infusion bags to the patient treatment area 106. Documentation 1012 may allow order backdating under some circumstances.  (para [0299]))

CLAIM 20-
Wilkes teaches the limitations of Claim 10. Regarding claim 20, Wilkes further teaches:
The method of claim 10, further comprising preparing a library of workflows according to a predefined rule set, wherein the rule set specifies which combinations of delivery vehicle, device type, and options are permitted. (Changing the flow rate triggers the infusion system 210 to validate the expiration of the infusion bag(s) based on scheduled flow rate. If the solution expires before or during the administration, send a message to the clinician 116, such as "This solution will expire during the scheduled adminis­tration period. Please contact the pharmacy." If it is a premixed infusion bag and/or a customized infusion bag, validate the expiration by and (means for searching for previous defined workflow mappings is by entering the first few characters of the query (i.e., an orderable item/test/proce­dure, a monitoring parameter, or a structured clinical docu­mentation data element, group or set). As matches are made for the entered query characters, results are displayed in the results area of the window. In one embodiment, the results area of the window contains a plurality of columns. Examples of various columns include: (a) Orderable Item, (b) Monitoring Parameter, (c) Structured clinical documen­tation data element, group or set, (d) Active YIN, (e) Created By, (f) Created Date/Time, (g) Modified By, and (h) Modi­fied Date/Time. The columns allow the user to view the suggested matches to determine if the suggested match is that desired by the user.  (para [0161])) wherein the inventory of bags (delivery vehicle) changes due to the infusion pump (device type) and its flow rate (options)

CLAIM 21-
Wilkes teaches the limitations of Claim 10. Regarding claim 21, Wilkes further teaches:
The method of claim 10, further comprising receiving an indication that the constructed workflow is to include steps for including two different pharmaceuticals into the delivery vehicle of the selected workflow type; (The infusion system 210 can also allow additional infusion order subtypes 560a based on the previously men­tioned infusion order types. Additional infusion order sub­types 560a can include, but are not limited to, TPN infusion orders, chemotherapy continuous infusion orders, piggyback infusion orders, and large volume parenteral infusion orders. The infusion order subtypes can be accessed from different parts of the infusion system 210 
and including steps in the constructed workflow for compounding the two different pharmaceuticals into the delivery vehicle of the selected workflow type. (The infusion system 210 can include a default diluent, or several default diluents, for the medication. One default can be identified as a preferred diluent. A description can be associated with the diluent to assist the ordering clinician to decide which diluent to select. The diluent description can include a reference avoiding use of a particular diluent if a patient is hypertonic.  (para [0254]))

CLAIM 22-
Wilkes teaches the limitations of Claim 21. Regarding claim 22, Wilkes further teaches:
The method of claim 21, wherein the constructed workflow includes placeholders for information to be determined by the two pharmaceuticals to be compounded according to the constructed workflow, the method further comprising: (The infusion system 210 can include a default diluent, or several default diluents, for the medication. One default can be identified as a preferred diluent. A description can be associated with the diluent to assist the ordering clinician to decide which diluent to select. The diluent description can include a reference avoiding use of a particular diluent if a patient is hypertonic.  (para [0254]))
receiving, from the user, specifications of two particular pharmaceuticals to be compounded according to the constructed workflow; (The infusion system 210 can also allow additional infusion order subtypes 560a based on the previously men­tioned infusion order types. Additional infusion order sub­types 560a can include, but are not limited to, TPN infusion orders, chemotherapy continuous infusion orders, piggyback wherein the multiple default diluents may need needed in the infusion order subtype
automatically constructing a compounding protocol from the constructed workflow by inserting information about the two particular pharmaceuticals into the constructed workflow; (Infusion order creation 504 is linked to infusion bag preparation 506, and infusion bag delivery (path 530), medication administration 512, and infusion order modifi­cations 514. Infusion order types 560a include order types such as, but not limited to, single dosing, load dosing, intermittent dosing, and continuous. Continuous infusions include alternating infusions, sequencing infusions, tapering infusions, and titrating infusions. Upon selection of the first medication 560b in an infusion order, an infusion order type 560a form for the medication may default (para [0254]))
and storing the compounding protocol in a protocol database. (Infusion system 210 can be a source program, executable program ( object code), script, or any other entity comprising a set of instructions to be performed. When a source program, the program is translated via a compiler, assembler, interpreter, or the like, that may or may not be included within the memory 204, so as to operate properly in connection with the O/S 212.  (para [0186])) and (The infusion system 210 can also provide for displaying reference information pertinent to the needs of each speciality unit within the healthcare facility. Drug information is viewable on the electronic device, such as a personal digital assistant, in addition to speciality unit poli­cies and procedures. Protocols and standard orders can be configured to provide messages based on patient condition. (para [0154]))

CLAIM 24-
Wilkes teaches the limitations of Claim 10. Regarding claim 24, Wilkes further teaches:
The method of claim 10, wherein automatically constructing the workflow comprises including in the workflow a requirement that a result of at least part of a compounding task performed according to the workflow be verified and approved by a second person other than the user. (Orders summarizes the amount of actions/reviews required for orders on a physician's patient list. This section is divided into orders requiring authorization; orders that were authorized by an alternate physician in the last few days which may need to be reviewed by the attending physician; and orders that have expired within the last few days or those that will expire within the next few days. (para [0371]))

CLAIM 25-
Claim 25 is significantly similar to claim 9 and is rejected upon the same prior art as claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkes (US 2004/0078231 A1) in view of Fu (US 2007 /0093935 A1).


CLAIM 23-
Wilkes teaches the limitations of Claim 10. Regarding claim 23, Wilkes does not explicitly teach, however Fu teaches:
The method of claim 10, further comprising: adding a premade pharmaceutical formulation to a formulary with an indication that the premade pharmaceutical formulation is premade; (The user scans the programming information that contains the medication identifier ( e.g., UPC barcode or NDC barcode) to express user requests, conforming to user-request protocol described previously, and the pro­gramming-information reader reads and converts it into appropriate programming-information signals. The process­ing unit decodes the medication identifier from the program­ming-information signals. If necessary (programming the scheduled events is required), the processing unit searches the preloaded usage information with matching medication identifier and uses the corresponding preloaded usage infor­mation to program the scheduled events (para [0209]))
constructing a virtual protocol relating to the pharmaceutical in the premade pharmaceutical formulation;
receiving an order for preparation of the pharmaceutical in the premade pharmaceutical formulation; (The doctor's computer sets the flags to indicate a new medication, a refill, a modification, or a deletion. The pharmacy scans the card to retrieve order information, fills the order, and updates the pharmacy flag to indicate the prescription has been filled. The user scans the card on the user device to program the scheduled events, and the pro­cessing unit updates the user flag to indicate the operation has been taken, e.g., medication has been loaded or deleted. This "one card" will considerably simplify the life of the users and reduce potential errors that exist in the current process.  (para [0234]))
and presenting the virtual protocol to the user as an option for filling an order for the particular pharmaceutical. (Of course, it is also possible to use the programming information and/or the optional control (e.g., with a prede­termined sequence) to establish the medication-storage map­ping. For example, extend the user-request protocol to include the storage information (e.g., instead of requesting to load a medication, requesting to load a medication into a specific storage). Therefore, these two aspects of the present invention (guided user operation and automatic medication­storage mapping), are independent and can be used sepa­rately or combined. (para [0259]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Wilkes to integrate the application of formulating premade medications to present an option of what a protocol would like to a user of Fu with the motivation of making it easy for the user to monitor medications and their uses creating flexibility of the system with different medications. (see: Fu, paragraph 139).


Response to Arguments
The arguments filed 09 October 2020 have been fully considered. 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. The claim amendments do not overcome the 101 rejection and do not provide specific improvements that would overcome the generality of the generic computer components. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
Regarding the arguments pertaining to the 102 rejection, these arguments are not persuasive. Applicant argues that Wilkes does not teach the design of workflows and protocols and does not describe a user interface. Examiner respectfully disagrees and points to Figure 22-25 of Wilkes in which a user interface is used. Further, the design of the workflows and protocols is shown as laboratory tasks (i.e., workflow types) that change based on the medications that are prepared (paragraph 172 and Figure 7). This medication preparation is part of the process described in paragraph 178 in which compounding a pharmaceutical. The 
A proper rejection has been established based on USPTO guidelines and Wilkes teaches the claimed limitations under broadest reasonable interpretation. 
The dependent claims rely on the arguments of the independent claims and are rejected upon the same response to arguments as cited above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./Examiner, Art Unit 3626     

/ROBERT A SOREY/Primary Examiner, Art Unit 3626